DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This action is responsive to communication filed on 01/19/2022. Claim(s) 16-34 are currently pending examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, both references (TOUMURA (US 2011/0035437 A1) and Zhou et al. (US 2012/0163298 A1)) Background of the Invention Section detail the increase of traffic in data packet networking systems and the various methods in which to improve traffic and connection in the networks. 
Applicant’s arguments with respect to claim(s) 16, 23 & 30 have been considered but are not persuasive. 
Applicant's arguments filed on 01/19/2022, Page(s) 11-13 in regards to Claim(s) 16, 23 & 30 have been fully considered but they are not persuasive. 

TOUMURA suggests, describes and teaches a proxy device that resolves and generates an IP address which is comparable to the stated claim limitation of having a preset algorithm known and used by the user equipment to determine an IP address. (TOMURA ¶ [0038]- [0044]) 
In addition, TOUMURA suggests, describes and teaches the allotment of IP address by a management server. (TOUMURA ¶ [0038]- [0044]) 
Therefore, TOUMURA teaches the broadly claimed limitation of Claim 16 thus the argument is not persuasive. 

Allowable Subject Matter
Claim(s) 26, 29 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 23 is/are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by TOUMURA (US 2011/0035437 A1). 
TOUMURA teaches a method, comprising: 
determining, by a management server using a preset algorithm, a first Internet protocol (IP) address corresponding to a first service name; and (TOUMURA; FIG. 1-4; ¶ [0038]- [0040], [0052]- [0082]; A management device allot IP addresses, using instructions and functions (preset algorithm) in addition to corresponding host names to IP addresses.) 
allocating, by the management server to a first serving-end device, the first IP address corresponding to the first service name, (TOUMURA; FIG. 1-4; ¶ [0038]- [0040], [0052]- [0082]; A management device allot IP addresses, using instructions and functions (preset algorithm) in addition to corresponding host names to IP addresses. The IP addresses are allocated to interconnect devices.)
wherein the first serving-end device provides a first service, the first service name is a name of the first service, and (TOUMURA; FIG. 1-4; ¶ [0003]- [0013], [0078]- [0083] [0117]- [0121]; The server provides services that correspond to the host name.) 
the preset algorithm is known to a user equipment and is used by the user equipment to determine the first IP address, to receive the first service. (TOUMURA; FIG. 1-3; ¶ [0038]- [0044], [0052]- [0072]; The embodiment(s) detail a DNS proxy (user equipment) that determines an IP address using allocated functions (preset algorithm) and a hash value (service name of a service).)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:


Claim(s) 16-17, 20, 27, 30-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over TOUMURA (US 2011/0035437 A1) and further in view of Zhou et al. (US 2012/0163298 A1). 
Re Claim 16 & 30, TOUMURA teaches a method, comprising: 
determining, by user equipment, a first Internet protocol (IP) address using a preset algorithm and based on a service name of a service, (TOUMURA; FIG. 1-3; ¶ [0038]- [0044], [0052]- [0072]; The embodiment(s) detail a DNS proxy (user equipment) that determines an IP address using allocated functions (preset algorithm) and a hash value (service name of a service).) 
wherein the first IP address is allocated by a management server using the preset algorithm; (TOUMURA; FIG. 1-3; ¶ [0038]- [0044], [0052]- [0072]; The embodiment(s) detail a management server that allocates IP addresses based on functions and instructions (preset algorithm).) 
TOUMURA does not explicitly suggest sending, by the user equipment, a communication data packet using the first IP address as a destination address of the communication data packet; and receiving, by the user equipment, the service provided by a serving-end device.
However, in analogous art, Zhou teaches sending, by the user equipment, a communication data packet using the first IP address as a destination address of the communication data packet; and (Zhou; FIG. 1-5; ¶ [0055], [0058], [0062], [0095]; The 
receiving, by the user equipment, the service provided by a serving-end device. (Zhou; FIG. 1-5; ¶ [0055], [0058]; The user equipment receives services provided by a server.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify TOUMURA in view of Zhou to transmit data packet for the reasons of offloading processing services and payload data from a user equipment. (Zhou Abstract) 

Re Claim 17, TOUMURA-Zhou discloses the method according to claim 16, wherein determining, by the user equipment, the first IP address using the preset algorithm and based on the service name of the service comprises: 
determining, by the user equipment, a service identifier by applying at least a hash algorithm to the service name; and (TOUMURA; FIG. 1; ¶ [0039], [0054]; The proxy calculates the hash value from the identifier in the request and generates an IP addressed based on it.) 
determining, by the user equipment, the first IP address based on the service identifier. (TOUMURA; FIG. 1; ¶ [0039], [0054]; The proxy calculates the hash value from the identifier in the request and generates an IP addressed based on it.)

TOUMURA-Zhou discloses the method according to claim 16, wherein determining, by the user equipment, the first IP address using the preset algorithm and based on the service name of the service comprises: 
clipping, by the user equipment, a portion of the service name from the service name, to obtain a service identifier corresponding to the service name; and (TOUMURA; FIG. 1-4; ¶ [0038]- [0041], [0054], [0078]- [0083]; The proxy calculates the hash value from the identifier in the request and generates an IP addressed based on it.)
determining, by the user equipment based on the service identifier corresponding to the service name, the first IP address corresponding to the service name. (TOUMURA; FIG. 1-4; ¶ [0038]- [0041], [0054], [0078]- [0083]; The proxy calculates the hash value from the identifier in the request and generates an IP addressed based on it.)

Re Claim 27, TOUMURA discloses the method according to claim 23, yet does not explicitly suggest wherein determining, by the management server using the preset algorithm, the first IP address corresponding to the first service name comprises: clipping, by the management server, a portion of the first service name from the first service name, to obtain a first service identifier corresponding to the first service name; and determining, by the management server based on the first service identifier corresponding to the first service name, the first IP address corresponding to the first service name.  
Zhou teaches clipping, by the management server, a portion of the first service name from the first service name, to obtain a first service identifier corresponding to the first service name; and (TOUMURA; FIG. 1-4; ¶ [0038]- [0041], [0054], [0078]- [0083]; The proxy calculates the hash value from the identifier in the request and generates an IP addressed based on it.)
determining, by the management server based on the first service identifier corresponding to the first service name, the first IP address corresponding to the first service name.  (TOUMURA; FIG. 1-4; ¶ [0038]- [0041], [0054], [0078]- [0083]; The proxy calculates the hash value from the identifier in the request and generates an IP addressed based on it.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify TOUMURA in view of Zhou to transmit data packet for the reasons of offloading processing services and payload data from a user equipment. (Zhou Abstract) 

Re Claim 31, TOUMURA-Zhou discloses the user equipment according to claim 30, wherein the user equipment being caused to determine the first IP address using the preset algorithm and based on the service name of the service comprises the user equipment being caused to: 
determine a service identifier by applying at least one of a hash algorithm or an encryption algorithm to the service name; and (TOUMURA; FIG. 1; ¶ [0039], [0054]; The proxy calculates the hash value from the identifier in the request and generates an IP addressed based on it.)


Claim(s) 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over TOUMURA (US 2011/0035437 A1), in view of Zhou et al. (US 2012/0163298 A1) and further in view of ABRAHAM (WO 2016/0154217 A1). 
Re Claim 18, TOUMURA-Zhou discloses the method according to claim 16, wherein determining, by the user equipment, the first IP address using the preset algorithm and based on the service name of the service comprises: determining, by the user equipment, a service identifier by applying at least an encryption algorithm to the service name; and determining, by the user equipment, the first IP address based on the service identifier.  
However, in analogous art, ABRAHAM teaches wherein determining, by the user equipment, the first IP address using the preset algorithm and based on the service name of the service comprises: 
determining, by the user equipment, a service identifier by applying at least an encryption algorithm to the service name; and (ABRAHAM; FIG. 1; ¶ [0039]- [0044]; The embodiment(s) detail comparable procedures in which service ID encryption information is generated by a hash value to create a service name.)
determining, by the user equipment, the first IP address based on the service identifier.  (ABRAHAM; FIG. 1, 7-9; ¶ [0039]- [0043], [0070]- [0073]; Associating a service identifier with a MAC address (IP address).) 
TOUMURA-Zhou in view of ABRAHAM to encrypt a service name for the reasons of generating service identifiers based on hash values. (ABRAHAM Abstract & Summary) 

Re Claim 19, TOUMURA-Zhou discloses the method according to claim 16, yet does not explicitly suggest wherein determining, by the user equipment, the first IP address using the preset algorithm and based on the service name of the service comprises: determining, by the user equipment, a service identifier by applying at least a hash algorithm and an encryption algorithm to the service name; and determining, by the user equipment, the first IP address based on the service identifier.
However, in analogous art, ABRAHAM teaches wherein determining, by the user equipment, the first IP address using the preset algorithm and based on the service name of the service comprises: 
determining, by the user equipment, a service identifier by applying at least a hash algorithm and an encryption algorithm to the service name; and (ABRAHAM; FIG. 1; ¶ [0039]- [0044]; The embodiment(s) detail comparable procedures in which service ID encryption information is generated by a hash value to create a service name.) 
determining, by the user equipment, the first IP address based on the service identifier. (ABRAHAM; FIG. 1, 7-9; ¶ [0039]- [0043], [0070]- [0073]; Associating a service identifier with a MAC address (IP address).) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify TOUMURA-Zhou in view of ABRAHAM to  

Claim(s) 21, 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over TOUMURA (US 2011/0035437 A1), in view of Zhou et al. (US 2012/0163298 A1) and further in view of Tremaine et al. (US 2010/0023617 A1). 
Re Claim 21 & 33, TOUMURA-Zhou discloses the method according to claim 16, yet does not explicitly suggest wherein before determining, by the user equipment, the first IP address using the preset algorithm and based on the service name of the service, the method further comprises: determining, by the user equipment, that the service name is not in a conflict list, wherein the conflict list comprises one or more correspondences between one or more service names and one or more IP addresses.  
However, in analogous art, Tremaine teaches wherein before determining, by the user equipment, the first IP address using the preset algorithm and based on the service name of the service, the method further comprises: 
determining, by the user equipment, that the service name is not in a conflict list, (Tremaine; FIG. 1-4; ¶ [0025]- [0044]; The embodiment(s) detail if an IP address is in conflict.) 
wherein the conflict list comprises one or more correspondences between one or more service names and one or more IP addresses. (Tremaine; FIG. 1-4; ¶ [0025]- [0044]; The embodiment(s) conflicts between pluralities of IP addresses.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify TOUMURA-Zhou in view of Tremaine to 

Claim(s) 22, 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over TOUMURA (US 2011/0035437 A1), in view of Zhou et al. (US 2012/0163298 A1) and further in view of Chowdhury et al. (US 2004/0186850 A1). 
Re Claim 22 & 34, TOUMURA-Zhou discloses the method according to claim 16, further comprising: 
in response to the user equipment determining the first IP address using the preset algorithm and based on the service name of the service, (TOUMURA; FIG. 1-3; ¶ [0038]- [0044], [0052]- [0072]; The embodiment(s) detail a DNS proxy (user equipment) that determines an IP address using allocated functions (preset algorithm) and a hash value (service name of a service).) 
TOUMURA-Zhou does not explicitly suggest sending, by the user equipment, a query request to a domain name system (DNS) server, wherein the query request requests a second IP address of the serving-end device that provides the service.  
However, in analogous art, Zhu teaches sending, by the user equipment, a query request to a domain name system (DNS) server, (Chowdhury; FIG. 1-3; ¶ [0020]- [0030]; A request sent by the UE to the DNS server.)
wherein the query request requests a second IP address of the serving-end device that provides the service. (Chowdhury; FIG. 1-3; ¶ [0020]- [0030]; The embodiment(s) detail the sending of a DNS query request, that request the IP address of the server/website providing the service.) 
TOUMURA-Zhou in view of Chowdhury to send DNS requests to a server for the reasons of providing the discovery of an IP address associated with an IP network by performing reverse DSN queries from electronic devices in the network. (Chowdhury Abstract & Summary) 

Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over TOUMURA (US 2011/0035437 A1) and further in view of Nakadai (US 2014/0244794 A1). 
Re Claim 24, TOUMURA discloses the method according to claim 23, yet does not explicitly suggest wherein determining, by the management server using the preset algorithm, the first IP address corresponding to the first service name comprises: determining, by the management server by applying at least a hash algorithm to the first service name, a first service identifier corresponding to the first service name; and determining, by the management server based on the first service identifier corresponding to the first service name, the first IP address corresponding to the first service name. 
However, in analogous art, Nakadai teaches wherein determining, by the management server using the preset algorithm, the first IP address corresponding to the first service name comprises: 
determining, by the management server by applying at least a hash algorithm to the first service name, a first service identifier corresponding to the first service name; 
determining, by the management server based on the first service identifier corresponding to the first service name, the first IP address corresponding to the first service name. (Nakadai; FIG. 1-5; ¶ [0019]- [0024], [0082]- [0103]; The embodiment(s) detail an IP address corresponding to the identifier.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify TOUMURA in view of Nakadai to hash identifiers for the reason of manage a data constellation in a distributed manner. (Nakadai Abstract) 

Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over TOUMURA (US 2011/0035437 A1) and further in view of ABRAHAM (WO 2016/0154217 A1).
Re Claim 25, TOUMURA discloses the method according to claim 23, yet does not explicitly suggest wherein determining, by the management server using the preset algorithm, the first IP address corresponding to the first service name comprises: determining, by the management server by applying at least an encryption algorithm to the first service name, a first service identifier corresponding to the first service name; and determining, by the management server based on the first service identifier corresponding to the first service name, the first IP address corresponding to the first service name.  
ABRAHAM teaches wherein determining, by the management server using the preset algorithm, the first IP address corresponding to the first service name comprises: 
determining, by the management server by applying at least an encryption algorithm to the first service name, a first service identifier corresponding to the first service name; and (ABRAHAM; FIG. 1; ¶ [0039]- [0044]; The embodiment(s) detail comparable procedures in which service ID encryption information is generated by a hash value to create a service name.)
determining, by the management server based on the first service identifier corresponding to the first service name, the first IP address corresponding to the first service name.   (ABRAHAM; FIG. 1, 7-9; ¶ [0039]- [0043], [0070]- [0073]; Associating a service identifier with a MAC address (IP address).) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify TOUMURA in view of ABRAHAM to encrypt a service name for the reasons of generating service identifiers based on hash values. (ABRAHAM Abstract & Summary) 

Claim(s) 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over TOUMURA (US 2011/0035437 A1), in view of Zhou et al. (US 2012/0163298 A1) and further in view of CHO SE HYUN (KR 20160009372 A). 
Re Claim 28, TOUMURA disclose the method according to claim 23, yet does not explicitly suggest further comprising: before allocating, by the management server to the first serving-end device, the first IP address corresponding to the first service name, 
However, in analogous art, CHO SE HYUN teaches before allocating, by the management server to the first serving-end device, the first IP address corresponding to the first service name, 
determining, by the management server, that the first IP address corresponding to the first service name is not occupied by a serving-end device other than the first serving-end device. (CHO SE HYUN; FIG. 1; Page(s) 2-6; The embodiment(s) detail a method of determining if an IP address has been duplicated in a network before the address is allocated to a device.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify TOUMURA in view of CHO SE HYUN to assign IP addresses for the reasons of assigning IP address to prevent a collision. (CHO SE HYUN Abstract) 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B ROBINSON whose telephone number is (571)270-0702. The examiner can normally be reached M-F 7:00-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER B ROBINSON/Primary Examiner, Art Unit 2443